UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              - against -
                                                                      ORDER
 CHARLES WILLIAMS ONUS,
                                                                 19 Cr. 346 (PGG)
                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               For the reasons stated at today’s hearing, the Magistrate Judge’s June 2, 2021

ruling granting pretrial release is reversed. On the current record, the Defendant will be detained

pending trial. This ruling is without prejudice to the Defendant submitting a different bail

package involving substantially greater security and cosigners who have demonstrated moral

suasion over the Defendant.

               The next conference in this matter will take place on September 7, 2021 at 10:00

a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.

Dated: New York, New York
       June 8, 2021
